        Case 8-19-76144-ast                Doc 9       Filed 12/06/19     Entered 12/06/19 09:48:09




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------x
In re:
Samson Equity of NY Corp,
Debtor.
: Case No.: 819-76144-ast
:
: Chapter 7
:


         ANSWER TO THE TRUSTEES MOTION TO DISMISS CHAPTER 7 CASE

         Now comes Samson Equity of NY Corp. by its undersigned counsel and in response to

the Motion to Dismiss filed by the Trustee states the following:

         1. It is admitted that a representative of the Debtor did not appear for the § 341 meeting

              originally scheduled for October 22, 2019. The failure to appear was due to a

              miscommunication with the Debtor’s representative and sole shareholder Lennon

              Stravato.

         2. The Trustee has rescheduled the § 341 meeting for December 10, 2019 at 10:00 A.M.

              The Debtor through it representative will attend the rescheduled § 341 meeting and

              properly respond to the Trustees inquiry.

         3. The Debtor and counsel have also been preparing the documents that Debtor is

              required to file pursuant to 11 U.S.C. § 521 and expects the bankruptcy schedules and

              statement of affairs to be electronically filed prior to the rescheduled meeting of

              creditors.

         4. 11 U.S.C. § 707 (1) allows a dismissal for cause including “unreasonable delay by the

              debtor that is prejudicial to creditors”. The Debtor does not dispute that its failure to

              attend the scheduled 341 meeting delayed the proceeding. The Debtor does dispute

              that the delay will be prejudicial to creditors.
Case 8-19-76144-ast       Doc 9     Filed 12/06/19    Entered 12/06/19 09:48:09




5. The Debtor will attend the rescheduled meeting and the 6-week delay from the date of

   the originally scheduled meeting October 22, 2019 to December 10, 2019 will not

   prejudice creditors.

6. As the schedules will reflect this will be a “no asset case” and therefore their will be

   no asset distribution to creditors.



       Wherefore, It is requested that the Motion to Dismiss be denied, conditioned upon

   the Debtor appearing for the rescheduled 341 meeting on December 10, 2019.



                                             Respectfully Submitted,

                                             /s/John Stravato
                                             John Stravato
                                             Attorney for the Debtor
                                             P.O. Box 798
                                             Bethpage NY. NY 11714
                                             Johnmstravato@gmail.com
                                             916 -633-2639


                       CERTIFICATION

        I certify that a copy of this Notice was sent on December 6, 2019 by electronic
   transmission to the persons/entities entitled to receive notice through the court’s
   CM/ECF electronic mail, by the undersigned, and to Kenneth Kirschenbaum, Trustee,
   at Ken@kirschenbaumEsq.com


                                             /s/John Stravato
                                             John Stravato
